Exhibit 10.1

MELINTA THERAPEUTICS, INC.

2018 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

Melinta Therapeutics, Inc. (the “Company”), pursuant to its 2018 Stock Incentive
Plan, as amended (the “Plan”), hereby grants to Optionholder an option to
purchase the number of shares of Stock set forth below, subject to the
stockholders of the Company approving the Plan. This option grant (the “Option”)
is subject to all of the terms and conditions as set forth herein and in the
Option Agreement, the Plan, and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety. [The Option granted
hereby are in satisfaction of the obligation to grant the Option to Optionholder
under his, her or its employment letter with the Company, dated [•], as may be
amended, restated or otherwise modified from time to time (the “Offer Letter”).]

 

Optionholder:    [        ] Date of Grant    [        ] Grant Number:   
[        ] Vesting Commencement Date:    [        ] Exercise Price per Share of
Stock:    $[        ] Total Number of Shares of Stock Granted:    [        ]
Type of Option:    Nonstatutory Stock Option Term/Expiration Date:    10 Years
from the Date of Grant Vesting Schedule:    Provided that Optionholder has not
undergone a Termination prior to the applicable vesting date, twenty-five
percent (25%) of the Option will vest and become exercisable on the first
anniversary of the Vesting Commencement Date and the remainder will vest and
become exercisable in substantially equal monthly installments during the
three (3) year period commencing on the first anniversary of the Vesting
Commencement Date. Termination Period:    The Option may be exercised following
a Termination as set out in Section 7 of the Option Agreement (but in no event
later than the Expiration Date). For the avoidance of doubt, a Termination for
“Cause,” as defined in the Plan, will result in immediate termination of the
Option upon such Termination for “Cause.”



--------------------------------------------------------------------------------

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Notice of Stock Option Grant,
the Option Agreement, and the Plan. Optionholder further acknowledges that as of
the Date of Grant, this Notice of Stock Option Grant, the Option Agreement,
[and] the Plan [and the Offer Letter] set forth the entire understanding between
Optionholder and the Company regarding options granted hereunder and supersede
all prior oral and written agreements on that subject. Optionholder further
acknowledges that the Option is granted subject to stockholder approval of the
Plan at the next annual or special meeting of stockholders following the Date of
Grant and that the Option shall be cancelled and void ab initio immediately
following such next annual or special meeting of stockholders absent such
approval.

 

OPTIONHOLDER:     MELINTA THERAPEUTICS, INC.

 

    By:  

                          

[        ]       Name:  

 

      Title:  

 

ATTACHMENTS: Option Agreement, Notice of Exercise and 2018 Stock Incentive Plan.

 

- 2 -



--------------------------------------------------------------------------------

Appendix A

MELINTA THERAPEUTICS, INC.

OPTION AGREEMENT

(NONSTATUTORY STOCK OPTION)

Pursuant to your Notice of Stock Option Grant (“Grant Notice”) and this Option
Agreement (this “Agreement”), Melinta Therapeutics, Inc. (the “Company”) has
granted you an option under its 2018 Stock Incentive Plan, as amended
(the “Plan”) to purchase the number of shares of Stock set forth in the Grant
Notice. The option grant is subject to all of the terms and conditions as set
forth herein and in the Grant Notice, the Plan and the Notice of Exercise, all
of which are incorporated herein in their entirety. Defined terms not explicitly
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice,
are as follows:

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that, vesting will cease upon your
Termination and any unvested options outstanding shall terminate and be
forfeited for no consideration as of the date of such Termination.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Stock subject to
your option and your exercise price per share referenced in your Grant Notice
may be adjusted from time to time in accordance with Section 11 of the Plan.

3. EXERCISE RESTRICTIONS FOR NON-EXEMPT EMPLOYEES. In the event that you are an
employee of the Company eligible for overtime compensation under the Fair Labor
Standards Act of 1938, as amended (i.e., a “Non-Exempt Employee”), you may not
exercise your option until you have completed at least six (6) months of
uninterrupted employment with the Company measured from the Date of Grant
specified in your Grant Notice, notwithstanding any other provision of your
option.

4. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check or in one or more of the following manners:

(a) Provided that at the time of exercise the Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Stock, results in either the receipt of cash (or check) by the
Company or the receipt of irrevocable instructions to pay the aggregate exercise
price to the Company from the sales proceeds.

(b) Provided that at the time of exercise the Stock is publicly traded and
quoted regularly in The Wall Street Journal, by delivery to the Company (either
by actual delivery or attestation) of already-owned shares of Stock that are
owned free and clear of any liens, claims, encumbrances or security interests,
and that are valued at Fair Market



--------------------------------------------------------------------------------

Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, shall include
delivery to the Company of your attestation of ownership of such shares of Stock
in a form approved by the Company. Notwithstanding the foregoing, you may not
exercise your option by tender to the Company of Stock to the extent such tender
would violate the provisions of any law, regulation or agreement restricting the
redemption of the Company’s stock.

(c) Provided that at the time of exercise the Stock is publicly traded and
quoted regularly in The Wall Street Journal, and subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Stock issued upon exercise
of your option by the largest whole number of shares with a Fair Market Value
that does not exceed the aggregate exercise price; provided, however, that the
Company shall accept a cash or other payment from you to the extent of any
remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued; provided further, however,
that shares of Stock will no longer be outstanding under your option and will
not be exercisable thereafter to the extent that (1) shares are used to pay the
exercise price pursuant to the “net exercise,” (2) shares are delivered to you
as a result of such exercise, and (3) shares are withheld to satisfy tax
withholding obligations.

5. WHOLE SHARES. You may exercise your option only for whole shares of Stock.

6. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Stock issuable
upon such exercise are then registered under the Securities Act or, if such
shares of Stock are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option also must comply with other
applicable laws and regulations governing your option, and you may not exercise
your option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.

7. TERM. You may not exercise your option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
and expires upon the earliest of the following:

(a) immediately upon your Termination for Cause;

(b) ninety (90) days after your Termination for any reason other than Cause,
your Disability or death; provided, however, that (i) if during any part of such
ninety (90) day period your option is not exercisable solely because of the
condition set forth in Section 6, your option shall not expire until the earlier
of the Expiration Date or until it shall have been exercisable for an aggregate
period of ninety (90) days after your Termination, and (ii) if (x) you are a
Non-Exempt Employee, (y) you undergo a Termination within six (6) months after
the Date of Grant specified in your Grant Notice, and (z) you have vested in a
portion of your option at the time of your Termination, your option shall not
expire until the earlier of (A) the later of the date that is seven (7) months
after the Date of Grant specified in your Grant Notice or the date that is
ninety (90) days after the Termination, or (B) the Expiration Date;

 

A-2



--------------------------------------------------------------------------------

(c) twelve (12) months after you undergo a Termination due to your Disability;

(d) twelve (12) months after your death if you die either prior to a Termination
or within ninety (90) days after you undergo a Termination for any reason other
than Cause; and

(e) the Expiration Date indicated in your Grant Notice.

8. EXERCISE.

(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, or (ii) the
disposition of shares of Stock acquired upon such exercise.

9. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.
In addition, you may transfer your option to a trust if you are considered to be
the sole beneficial owner (determined under Section 671 of the Code and
applicable state law) while the option is held in the trust, provided that you
and the trustee enter into transfer and other agreements required by the
Company.

10. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, officers or employees to
continue any relationship that you might have as a director or consultant for
the Company or an Affiliate.

11. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision

 

A-3



--------------------------------------------------------------------------------

for (including by means of a “cashless exercise” pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board to the extent
permitted by the Company), any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or an Affiliate, if
any, which arise in connection with the exercise of your option.

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Stock otherwise issuable to
you upon the exercise of your option a number of whole shares of Stock having a
Fair Market Value, determined by the Company as of the date of exercise, by
considering the applicable minimum statutorily required withholding rates or
other applicable withholding rates in your jurisdiction, including maximum
applicable rates that may be utilized without creating adverse accounting
treatment under Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor pronouncement thereto) and is permitted
under applicable withholding rules promulgated by the Internal Revenue Service
or another applicable governmental entity. Any adverse consequences to you
arising in connection with such share withholding procedure shall be your sole
responsibility.

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of Stock
or release such shares of Stock from any escrow provided for herein unless such
obligations are satisfied.

12. TAX CONSEQUENCES. You agree to review with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You shall rely solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

13. NOTICES. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (a) the date of personal delivery, including
delivery by express courier, (b) the date sent by e-mail or facsimile with
confirmation of receipt or (c) the date that is five days after deposit in the
United States mail (whether or not actually received by the addressee), by
registered or certified mail with postage and fees prepaid, addressed at the
following addresses, or at such other address(es) as a party may designate by
ten days’ advance written notice to each of the other parties hereto:

 

  COMPANY:   Melinta Therapeutics, Inc.

Attn: Chief Financial Officer

300 Tri State Intl # 272

Lincolnshire, IL 60069

 

A-4



--------------------------------------------------------------------------------

YOU:  Your address as on file with the Company at the time notice is given.

14. MISCELLANEOUS.

(a) The headings of the Sections in this Agreement are inserted for convenience
only and shall not be deemed to constitute a part of this Agreement or to affect
the meaning of this Agreement.

(b) The rights and obligations of the Company under your option shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns. Your rights and
obligations under your option may only be assigned with the prior written
consent of the Company.

(c) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(d) You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option and fully understand all provisions of your
option.

(e) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(f) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

15. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

16. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of Delaware without regard
to such state’s conflicts of laws rules.

17. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

A-5



--------------------------------------------------------------------------------

18. APPLICATION OF SECTION 409A. This option is intended to be exempt from the
application of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively, “Section 409A”)
pursuant to Treasury Regulation 1.409A-1(b)(5) (or any other applicable
exemption). This Agreement shall be interpreted in a manner consistent with that
intent. To the extent not so exempt, the delivery of shares in respect of the
option provided under this Agreement will be conducted, and this Agreement will
be construed, in a manner that complies with Section 409A and is consistent with
the requirements for avoiding taxes or penalties under Section 409A.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, to the extent that (a) one or more of the payments or benefits
received or to be received by you pursuant to this Agreement would constitute
deferred compensation subject to the requirements of Section 409A, and (b) you
are a “specified employee” within the meaning of Section 409A, then such payment
or benefit (or portion thereof) will be delayed until the earliest date
following your “separation from service” with the Company within the meaning of
Section 409A on which the Company can provide such payment or benefit to you
without your incurrence of any additional tax or interest pursuant to
Section 409A, with all payments or benefits due thereafter occurring in
accordance with the original schedule. Notwithstanding any of the foregoing, you
are solely responsible for the payment of any taxes or penalties arising under
Section 409A with respect to the option, the vesting of the option, or the
delivery of the shares subject to the option.

 

A-6



--------------------------------------------------------------------------------

Appendix B

MELINTA THERAPEUTICS, INC.

2018 STOCK INCENTIVE PLAN

NOTICE OF EXERCISE

Melinta Therapeutics, Inc.

Date of Exercise:

Ladies and Gentlemen:

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

Type of option:

   Nonstatutory Stock Option

Stock option dated:

   [        ]

Number of shares as to which option is exercised:

                         

Shares to be issued in name of:

   [        ]

Total exercise price:

   $                     

Cash payment delivered herewith:

   $                     

Value of shares of Melinta Therapeutics, Inc.

        common stock delivered herewith1:

   $                     

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Melinta Therapeutics, Inc. 2018 Stock
Incentive Plan, and (ii) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option.

 

Very truly yours,

 

Name:

 

1  Shares must meet the public trading requirements set forth in the option.
Shares must be valued on the date of exercise in accordance with the terms of
the Plan and the option being exercised, and must be owned free and clear of any
liens, claims, encumbrances or security interests. Certificates must be endorsed
or accompanied by an executed assignment separate from certificate.



--------------------------------------------------------------------------------

Appendix C

MELINTA THERAPEUTICS, INC.

2018 STOCK INCENTIVE PLAN

(see attached)